     Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 1 of 30




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

POWERBAHN, LLC,

          Plaintiff,
                                                Case No. 1:17-cv-02965-AT
    v.
                                               JURY TRIAL DEMANDED

FOUNDATION FITNESS LLC, WAHOO
FITNESS, LLC, and PATRICK WARNER.

          Defendants.


POWERBAHN, LLC’S RESPONSE TO DEFENDANTS’ OBJECTIONS TO
THE REPORT AND RECOMMENDATION REGARDING DEFENDANTS’
      MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
           Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 2 of 30




                                               Table of Contents


I.     The Special Master Did Not Err in Describing Defendants’ Burden in
Proving Invalidity Based on References Considered by the Examiner .....................1
II. The Special Master Correctly Recommended that Defendants be Denied
Summary Judgment of Invalidity Regarding ʼ865 Patent Claim 16 .........................2
   A. Defendants Fail to Object to the Report’s Conclusion that a Fact Issue Exists
   as To Whether Scholder Discloses a Controller that Controls Resistance Force
   Based on a Haptic Equation ....................................................................................2
  B. The Report Correctly Found that a Factual Dispute Exists as to Whether
  Scholder Utilizes an Equation of Motion of a Human Subject Performing the
  Physical Activity Being Simulated .........................................................................4
  C. Defendants’ New Arguments are Untimely and Without Merit ......................9
III. Defendants’ Objections Fail to Establish that Scholder Anticipates Claim 28
of the ʼ476 Patent .....................................................................................................15
IV. Defendants Contradict Even Their Own Expert in Asking the Court to Ignore
the Plain Meaning of “Determining a Difference” ..................................................20




                                                            i
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 3 of 30




                             Table of Authorities
Cases
Am. Hoist & Derrick Co. v. Sowa & Sons, Inc.,
 725 F.2d 1350 (Fed. Cir. 1984)………………………………………………….2

Biosig Instruments v. Nautilus,
  783 F.3d 1374 (Fed. Cir. 2015)………………………………………………...13

California Medical Prods. v. Tecnol Medical Prods.,
  921 F.Supp. 1219 (D. Del. 1995)………………………………………………...9

Convolve v. Compaq Computer,
  2004 U.S. Dist. LEXIS 17502 (S.D.N.Y. Sept. 1, 2004)………………………..9

DDR Holdings v. Hotels.com,
 773 F.3d 1245 (Fed. Cir. 2014)………...………………………………………15

Net2Phone v. eBay,
  No. 06-2469, 2008 U.S. Dist. LEXIS 50451 (D.N.J. Jun. 26, 2008)……………9

Spansion v. ITC,
  629 F.3d 1331 (Fed. Cir. 2010)………………………………………………...15




                                      ii
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 4 of 30




I.    The Special Master Did Not Err in Describing Defendants’ Burden in
      Proving Invalidity Based on References Considered by the Examiner

      Each of the two prior-art references Defendants rely on in their Objections

was considered by the Examiner during prosecution. U.S. Patent No. 5,256,115

(“Scholder”), the only reference Defendants rely on regarding the ʼ865 patent, was

both discussed in the ʼ865 patent and cited by POWERbahn in an Information

Disclosure Statement (“IDS”). D279, 1-2. POWERbahn also disclosed Scholder in

an IDS submitted during prosecution of the ʼ476 patent. Id., 25. And POWERbahn

disclosed the other reference Defendants rely on for the ʼ476 patent

(POWERbahn’s own ʼ253 publication) not once, but four times. D279, 19-20.

      Defendants wrongly accuse the Special Master of “erroneously and

improperly conclud[ing] that Scholder and the ʼ253 publication were previously

considered by the PTO on the claims presented in this action and indicates that, as

a result, those references should be given less weight.” The Special Master did not

say it is impossible for a patent claim to be invalidated by a reference considered

during prosecution. Instead, he quoted binding Federal Circuit precedent regarding

the challenger’s burden in relying on art considered during prosecution:

      [W]hen no prior art other than that which was considered by the PTO
      examiner is relied on by the attacker, he has the added burden of
      overcoming the deference that is due to a qualified government
      agency presumed to have properly done its job, which includes one or
      more examiners who are assumed to have some expertise in

                                          1
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 5 of 30




      interpreting the references and to be familiar from their work with the
      level of skill in the art and whose duty it is to issue only valid patents.

D307 at 6 (quoting Am. Hoist & Derrick v. Sowa & Sons, 725 F.2d 1350, 1359

(Fed. Cir. 1984)). Defendants do not dispute that this is the law.

      Instead, Defendants assert that this principle does not apply because the

Examiner did not specifically reject the asserted claims over these references. But

POWERbahn placed them front-and-center before the Examiner. D279, 1, 19, 25.

The most natural conclusion in keeping with the presumption that examiners do

their job is that the Examiners here recognized that these references do not

anticipate POWERbahn’s patents for the reasons POWERbahn has identified.

      If Defendants felt the Examiners made a mistake in allowing POWERbahn’s

patents over these references, they could have asked the Patent Office to correct

this mistake by petitioning for inter partes review. Having spurned that

opportunity, they fall short in asking the Court to second-guess the Patent Office.

II.   The Special Master Correctly Recommended that Defendants be Denied
      Summary Judgment of Invalidity Regarding ʼ865 Patent Claim 16

        A.     Defendants Fail to Object to the Report’s Conclusion that a Fact
               Issue Exists as To Whether Scholder Discloses a Controller that
               Controls Resistance Force Based on a Haptic Equation
      As the Special Master described, POWERbahn argued that Scholder fails to

disclose the following element of claim 16 of the ʼ865 patent: “a controller



                                           2
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 6 of 30




configured to control the resistance force applied to the movable member by the

force-generating device based, at least in part, on . . . a haptic equation

incorporating an equation of motion of a human subject performing the physical

activity being simulated.” Dkt. 262-3, ʼ865 patent at 62:1-7. Defendants incorrectly

assert that POWERbahn’s argument related only to “the physical activity being

simulated” language. POWERbahn also argued that Scholder does not disclose

configuring a controller of an exercise apparatus to control resistance utilizing, in

part, a haptic equation incorporating the recited equation of motion. D279,

POWERbahn’s Opposition at 11-15; D298, POWERbahn’s Surreply at 8-9.

      The Special Master recounted POWERbahn’s argument on this point in

detail. D307 at 11-12. The Special Master stated, “According to POWERbahn,

Scholder does not configure an exercise bike’s controller to utilize a haptic

equation as construed by the Court, because there is no feedback information of

forces applied by a human subject on the pedals, as it is assumed to be zero.” D307

at 11. The Special Master then quoted from a portion of POWERbahn’s argument

on this point: “‘Scholder teaches that rather than using the force input by the user

in the bike’s control system, the control system should instead use only the torque

applied by the motor (not the user)’ which is contrary to the Court’s claim

construction.” Id. at 11 (quoting D279, POWERbahn’s Opposition at 13). He then


                                           3
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 7 of 30




summarized the remainder of POWERbahn’s argument. D307 at 11-12.

      As the Special Master determined, “the ‘battle of the experts’ concerning

whether the Scholder Patent anticipates Claim 16 of the ʼ865 Patent has resulted in

conflicting evidence which presents a sufficient disagreement that renders

summary judgment improper.” D307 at 13. Defendants fail to object to the Special

Master’s conclusion on this element of claim 16. Therefore, the Court should adopt

the Special Master’s recommendation to deny summary judgment on this claim.

        B.     The Report Correctly Found that a Factual Dispute Exists as to
               Whether Scholder Utilizes an Equation of Motion of a Human
               Subject Performing the Physical Activity Being Simulated

      Claim 16 is directed to “[a]n apparatus for simulating forces and movement

of a human subject during a physical activity.” It goes on to recite “a controller

configured to control the resistance force” in part based on “a haptic equation

incorporating an equation of motion of a human subject performing the physical

activity being simulated.” Dkt. 262-3, ʼ865 patent at 61:25-26, 62:1-7. The Special

Master properly concluded that a fact issue exists as to whether Scholder discloses

a controller configured to control resistance using an equation of motion of a

human subject performing the physical activity being simulated. D307, 13-15.

      Contrary to Defendants’ repeated accusations, the Special Master did not

apply “new, unsupported limitations to the claims to create a ‘fact’ dispute and



                                          4
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 8 of 30




then rel[y] on that manufactured dispute to recommend denying Defendants’

Motion.” D308, 3. Defendants incorrectly assume that under the Court’s claim-

construction order, any conventional exercise apparatus would satisfy this claim

phrase. The claim-construction order did not address this question. In fact, the

Court’s order recognized that POWERbahn relied on a similar claim phrase in a

related application to distinguish conventional exercise equipment. D154, 12.

      Scholder is not concerned with simulating an activity like a person riding a

bicycle. Rather, Scholder discloses that its purpose involves simulating something

entirely different—it “electronically simulates the inertia formally [sic, formerly]

provided by a large flywheel.” Dkt. 262-5, 4:30-32. Flywheels are heavy chunks of

metal that add significantly to the cost of an exercise bike. Id., 1:46-55. Therefore,

an exercise bike without a flywheel would cost significantly less than a comparable

exercise bike with a flywheel. D280-1, ¶35. Scholder was not concerned with

simulating the experience of riding a bicycle on a road—it was not concerned with

the forces acting on a person riding a bike, such as road resistance or wind

resistance. Rather, Scholder simply wanted to model a flywheel-less exercise bike

to operate like an exercise bike with a flywheel: “This invention provides a

stationary bicycle with an electronic flywheel which performs as if a large

conventional flywheel were part of the equipment.” D262-5, 1:59-62.


                                          5
        Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 9 of 30




      In contrast to Scholder, the ʼ865 patent discloses improved exercise

equipment for training athletes in their particular sport. Dkt. 262-3, 1:52-59. The

ʼ865 patent acknowledges the existence of earlier exercise devices such as exercise

bicycles, rowing machines, stair simulators, elliptical trainers, and the like. Id.,

1:67-2:2. However, the ʼ865 patent asserts that such prior-art exercise devices were

generally not well-suited for “sport-specific training,” which the ʼ865 patent calls

“the most effective means of improving athletic performance in a particular sport.”

Id., 1:59-66. The ʼ865 patent sought to address this problem: “The apparatus and

method of the present invention provide functionalities which allow for

concentrated training in the wide range of exertion regimes, thereby making it

useful for sport-specific training of an athlete.” Id., 2:48-51. To that end, the ʼ865

patent’s exemplary equations account for forces mimicking those a human subject

would experience in the simulated physical activity. Id., 38:18-20, 38:37-53

(referencing forces due to simulating wind, slope, and friction).

      This backdrop explains what claim 16 means in reciting a controller

configured to control resistance utilizing “an equation of motion of a human

subject performing the physical activity being simulated.” It is talking about, for

example, an exercise bike that utilizes an equation of motion that simulates forces

a person riding a bike on a road would feel, a rowing machine that simulates forces


                                           6
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 10 of 30




a person rowing a boat would feel, and the like.

      The prosecution history confirms that POWERbahn added this claim phrase

to claim 16 to distinguish its invention from prior-art references similar to

Scholder. D280-1, Lynch Rebuttal ¶¶57-58. During prosecution, the Examiner

rejected application claim 21 (renumbered as claim 16 in the issued patent) as

being obvious over Thornton in view of Carmein. Thornton discloses techniques

for making a treadmill located in a weightless environment function similarly to a

treadmill on earth. D279-9, Thornton at 2:30-32. Carmein is directed to a treadmill

allowing a user to assume various postures, including walking, running, crawling

on hands and knees, or belly crawling. D279-10, Carmein at 1:52-59.

      At this point in the prosecution, claim 16 (then numbered as claim 21)

already recited a haptic equation. POWERbahn responded to the rejection by

amending the claim to additionally recite that the “haptic equation incorporat[es]

an equation of motion of a human subject performing the physical activity being

simulated.” D279-11, 6. POWERbahn specifically relied on this new claim

language in distinguishing the prior-art treadmills, stating, for example, that “a

simple PID controller as disclosed by Carmein ʼ854 does not utilize a haptic

equation incorporating an equation of motion of a human subject performing the

physical activity being simulated as recited in amended claim 21.” Id., 9-10. The


                                          7
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 11 of 30




Examiner allowed the claims in response to this amendment. D279-24.

      Thus, the prosecution history confirms that the claim phrase “equation of

motion of a human subject performing the physical activity being simulated” was

specifically added to distinguish exercise devices that simply allow a user to

engage in motions like running, pedaling, or the like. In this sense, Scholder is

generally similar to Thornton, which wanted to make a treadmill in space function

like a treadmill on earth. Scholder does not disclose an equation for simulating the

forces a person riding a bicycle on a road or trail experiences; Scholder’s only

equation of motion merely models a conventional exercise bike: “The update of the

‘speed reference’ command is based on the same equation (as recited above) which

determines speed for a conventional flywheel.” Dkt. 262-5, 8:62-66.

      Defendants’ own expert admits that “[t]he ‘speed reference’ equation

‘electronically simulates the inertia formerly provided by a large flywheel,’ of an

exercise bicycle.” D279-12, ¶102; D280-2, 151:9-13. In short, Defendants’ expert

admits that Scholder was concerned with making a flywheel-less exercise bike

operate like an ordinary exercise bike, which is different than simulating a human

riding a bicycle on a road or other terrain. Scholder discloses the sort of

conventional operation POWERbahn distinguished, supporting the Special

Master’s finding that fact issues render summary judgment improper. California


                                           8
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 12 of 30




Medical Prods. v. Tecnol Medical Prods., 921 F.Supp. 1219, 1249 (D. Del. 1995)

(finding no anticipation because patentee distinguished similar art in prosecution).

        C.     Defendants’ New Arguments are Untimely and Without Merit

      Defendants present three new arguments regarding this claim element: (1)

one argument based in the ʼ865 patent’s prosecution history (D308 at 9); (2) one

argument based in the specification (id. at 7); and (3) one argument that the claim

phrase is indefinite unless Defendants’ interpretation is adopted (id. at 10-13).

      Because these arguments were not presented in Defendants’ summary-

judgment briefing, they should not be considered now: “Courts generally exclud[e]

evidence of new arguments on objections … [because] [s]ystematic efficiencies

would be frustrated and the [Special Master’s] role reduced to a mere dress

rehearser.” Net2Phone v. eBay, 2008 U.S. Dist. LEXIS 50451, *12 (D.N.J. Jun. 26,

2008) (quot. omitted) (adjustments in original)); Convolve v. Compaq Computer,

2004 U.S. Dist. LEXIS 17502, *3 (S.D.N.Y. Sept. 1, 2004) (“The new arguments

now advanced by Convolve come too late because they could have been raised to

the Special Master but were not.”). These new arguments also fail on the merits.

      As discussed above, the ʼ865 patent’s prosecution history shows that

POWERbahn added the phrase “incorporating an equation of motion of a human

subject performing the physical activity being simulated” to the “haptic equation”



                                          9
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 13 of 30




language (which was already in the claim) to distinguish prior art cited by the

Examiner. Defendants now argue for the first time that POWERbahn actually

distinguished these references “based on the failure of those references to ‘recite an

apparatus for simulating forces and movement of a human subject during a

physical activity’ which included a controller ‘configured to control the resistance

force applied to the moveable member’ based on signals from a sensor and a haptic

equation.” D308 at 9. But as shown in the excerpt below, the amended claim

already recited a controller that controlled resistance based on a signal from the

sensor and a haptic equation.1 D279-11, 6. Thus, POWERbahn would not have

needed to amend the claim to distinguish the cited art on that basis.




      Instead, POWERbahn distinguished the cited art by pointing specifically to

the claim phrase including the newly added language requiring “an equation of

motion of a human subject performing the physical activity being simulated”:

      Independent claim 21 has been amended to recite an apparatus for
      simulating forces and movement of a human subject during a physical
      activity. . . . The apparatus further includes a controller configured to
      control the resistance force … based, at least in part, on a signal
1
  While POWERbahn amended the claim to clarify that the signal was provided by
the sensor, the claim already required that the sensor provide a signal and that the
controller utilized this signal in controlling resistance. D279-11, 5-6.

                                         10
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 14 of 30




      provided by the sensor and a haptic equation incorporating an
      equation of motion of a human subject performing the physical
      activity being simulated. … Clearly, a simple PID controller as
      disclosed by Carmein ʼ854 does not utilize a haptic equation
      incorporating an equation of motion of a human subject performing
      the physical activity being simulated as recited in amended claim 21.

D279-11, 9-10.

      Defendants also present a new argument based on the ʼ865 patent’s

specification. D308, 7 (citing D262-3, 15:3-23). They argue that Scholder must

disclose an equation of motion of a human subject performing a simulated physical

activity because the ʼ865 patent discloses a pair of “overspeed” embodiments that

allow a user to reach higher velocities than he could unassisted in an effort to push

his limits and increase his abilities. D262-3, 6:52-65. Defendants’ argument,

unsupported by their own experts, is a red herring. As the ʼ865 patent teaches,

these embodiments are akin to natural scenarios like running downhill or with a

tailwind. Id. at 7:36-48. Scholder does not disclose such overspeed embodiments,

so these embodiments do not bolster Defendants’ anticipation argument.

      As POWERbahn’s expert opined, Scholder is not trying to simulate a human

physical activity in the context of the ʼ865 patent. D280-1, ¶54. In a flywheel-less

training device like Scholder’s, a controller implementing an equation of motion

for a simulated physical activity would need to account for at least two things: (1)

simulating the kinetic energy storage device; and (2) controlling the entire system

                                         11
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 15 of 30




to implement a haptic equation that simulates a human physical activity. Id., ¶55.

Scholder’s speed-reference equation makes no such effort to simulate the physical

activity (in Scholder’s case, riding a bike). As Defendants’ expert agreed, Scholder

does not take into account simulated wind speed or simulated road friction. D280-

2, 151:14-19. He also admitted Scholder provides no suggestion that it is trying to

imitate the feel of riding a bicycle on a road. Id., 151:20-23. Therefore, nothing in

Scholder’s speed reference equation incorporates a mathematical representation of

movement by a human for a simulated physical activity. D280-1, ¶¶54, 56.

      In contrast, the exemplary equations in the ʼ865 patent do account for forces

mimicking those a user would experience in the simulated physical activity. Dkt.

262-3, 38:18-20, 38:37-53 (referencing forces due to simulating wind, slope, and

friction). This is also true of the ʼ865 patent’s overspeed embodiments, which

(unlike Scholder) account for such forces acting on the human. Id., 34:9-18, 35:49

(accounting for a runner’s drag coefficient and air resistance in overspeed

embodiments). That the overspeed embodiments also simulate a tailwind or

downhill effect presents no inconsistency with the Special Master’s conclusion.

      Finally, Defendants argue that if it is determined that Scholder does not

teach this claim element, then the claim element must be indefinite. This argument

appears nowhere in their summary-judgment brief. Nor did Defendants’ technical


                                          12
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 16 of 30




experts raise it in their validity reports, thus depriving POWERbahn’s expert of the

chance to provide a rebuttal opinion. Since an indefinite claim is invalid,

Defendants effectively present a new motion for summary judgment (based solely

on attorney argument) that should be rejected as untimely. It is also without merit.

      First, Defendants again misrepresent the basis for the Special Master’s

Recommendation. He did not adopt a new construction of this claim phrase. Thus,

Defendants’ entire indefiniteness argument is built on the false premise that the

Special Master changed the Court’s claim construction. He did not.

      Second, Defendants mistakenly argue that the Special Master’s

recommendation results in the claim involving a term of degree. As an initial

matter, terms of degree do not necessarily render a claim term indefinite. Biosig

Instruments v. Nautilus, 783 F.3d 1374, 1381 (Fed. Cir. 2015) (finding phrase

“spaced relationship” sufficiently definite). More importantly, this claim phrase

does not involve a term of degree. POWERbahn did not argue—and the Special

Master did not conclude—that Scholder does simulate a physical activity like

riding a bike but fails to do so well enough to satisfy the claim. Rather,

POWERbahn argued that Scholder does not simulate a physical activity within the

meaning of the ʼ865 patent. Scholder was instead concerned with making a

flywheel-less exercise bike operate like an exercise bike with a flywheel to save


                                          13
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 17 of 30




money. Scholder did not disclose accounting for wind speed or road friction, as

discussed above.

      Thus, POWERbahn’s argument—and the fact issue identified by the Special

Master—was based on a yes/no question, not a question of degree. This is the same

distinction POWERbahn raised during prosecution of the ʼ865 patent in explaining

how its claimed invention was different than the cited art. POWERbahn argued, for

example, that Carmein did not simulate a human physical activity as claimed. In

contrast, POWERbahn did not argue that Carmein simulated a human physical

activity but failed to do so well enough.

      As discussed below, and as POWERbahn’s expert testified, the ʼ476 patent

also provides context for understanding the similar limitation of claim 28. D262-4,

1:27-37, 5:13-17, 9:40-42, 18:14-64; D267-8, 179:1-10. POWERbahn also relied

on this limitation during prosecution to distinguish art disclosing an equation

relating to a “stationary exercise bicycle” instead of “an actual human/bicycle.”

D279-19, 12-13. POWERbahn did not argue that the art failed to simulate a

physical activity well enough; it argued that it simply did not disclose this element.

Neither the Examiner of the ʼ865 nor the ʼ476 patent raised indefiniteness when

POWERbahn distinguished art based on this claim phrase.

      The Federal Circuit has held that “[w]hether a patent clearly differentiates


                                            14
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 18 of 30




itself from specific prior art is an important consideration in the definiteness

inquiry.” Spansion v. ITC, 629 F.3d 1331, 1346 (Fed. Cir. 2010) (quot. omitted).

Given the context provided by the ʼ865 and ʼ476 patents, as well as POWERbahn’s

reliance on these phrases in distinguishing prior art, Defendants’ attorney argument

fails.2 DDR Holdings v. Hotels.com, 773 F.3d 1245, 1260-61 (Fed. Cir. 2014)

(finding “look and feel” sufficiently definite based on specification’s context).

III.   Defendants’ Objections Fail to Establish that Scholder Anticipates
       Claim 28 of the ʼ476 Patent
       Claim 28 of the ‘476 patent recites simulating a human physical activity in

both the preamble and the body of the claim. POWERbahn’s expert opined that

Defendants do not establish that Scholder discloses an exercise device for

simulating a human physical activity as claimed in the ʼ476 patent. D280-1, ¶64.

The Special Master determined that the parties’ dispute involves a fact issue

rendering summary judgment inappropriate. D307, 23-25. Defendants fail to

establish that the Special Master’s recommendation was erroneous.



2
  Defendants’ incomplete citations to the deposition of POWERbahn’s expert fail
to prove their point. First, POWERbahn’s expert submitted a rebuttal report.
Defendants’ experts did not assert that this claim element was indefinite so
POWERbahn’s expert had no need to opine on its definiteness. Second,
Defendants’ deposition questioning focused on a sentence in the specification of
the ʼ476 patent, not the claim language. Third, POWERbahn’s expert did identify
objective grounds for evaluating this claim element. D267-8 at 179:1-10.

                                          15
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 19 of 30




      As discussed above, Scholder discloses equations of motion modeling a

conventional exercise bike. D262-5, 4:30-32, 1:45-54, 8:62-66. Scholder is not

concerned with simulating a human riding a bicycle on a road or other terrain.

D280-1, ¶65. Defendants’ expert admitted that Scholder does not factor in things

like simulated wind speed, road friction, or otherwise indicate that it is trying to

imitate the feel of riding a bicycle outdoors. D280-2, 151:9-23.

      The ʼ476 patent, in contrast, indicates that when claim 28 refers to

simulating a human physical activity, it is talking about, for example, imitating the

feel of a person riding a bike. The ʼ476 patent teaches that prior-art exercise

devices might provide basic functionality like varying the resistance to a provide a

“hill setting,” but that this was insufficient to simulate an actual physical activity:

      Various types of exercise devices such as stationary bikes, treadmills,
      stair climbers, rowing machines, and the like, have been developed.
      Such exercise devices mimic a corresponding physical activity to
      some degree. . . . Also, some exercise devices vary the force required
      in an effort to simulate hills or the like encountered by a user.
      However, known control schemes/methods do not provide force
      feedback that realistically simulates the forces encountered when
      performing the actual physical activity to be simulated.

D262-4, 1:18-35; D280-1, ¶65. Thus, the ʼ476 patent explains, “known stationary

exercise bikes do not feel like a real bicycle to a user.” Id., 5:4-6.

      The ʼ476 patent explained that this is because “the actual conditions include

a complex interaction between the rider’s applied force, the bike and rider’s

                                           16
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 20 of 30




weight, the slope of the road, the road smoothness, wind resistance, the bike speed,

and other factors.” D262-4, 5:13-17. The ʼ476 patent teaches incorporating these

same factors in simulating a physical activity like riding a bicycle. Id., 9:40-42,

18:14-64. Accordingly, the ʼ476 patent states, “Because the control system and

apparatus of the present invention provides for the various dynamic and other

factors associated with riding a real bike, the force experienced by a rider is

substantially the same as those experienced by a rider on a real bike.” Id., 16:10-

14.

      Thus, the ʼ476 patent distinguishes its claimed invention for simulating

physical activity like riding a bicycle from prior-art exercise devices that merely,

for example, “vary the force required in an effort to simulate hills or the like

encountered by a user.” Id., 1:30-32. That basic functionality distinguished by the

ʼ476 patent—which Defendants’ expert acknowledged has long been a common

feature of exercise equipment—is the type of basic and long-known functionality

Scholder discloses. Dkt. 262-5, 4:25-29; D280-3, 58:18-59:21; D280-1, ¶66.

      The prosecution history also supports POWERbahn. During prosecution,

POWERbahn characterized the claim phrase “equation of motion . . . for the

human physical activity being simulated” as referring to “an actual

human/bicycle.” D279-19, 12-13. POWERbahn argued that the cited art utilized an


                                          17
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 21 of 30




equation relating to a “stationary bicycle” instead of “an actual human/bicycle” and

therefore did not disclose the recited “equation of motion . . . for the human

physical activity being simulated.” Id.; see also D279-20, 10 (asserting the cited

art, at most, “would require use of an equation of motion for the stationary bike

itself without a rider, not an equation of motion ‘for the human physical activity

being simulated’”). In contrast, when addressing another cited reference

(“Sargeant”) that took into account air drag, rolling resistance, and slope,

POWERbahn did not dispute that it disclosed an equation of motion for simulating

a physical activity; it distinguished Sargeant on other grounds. D279-21, 24.

      The Special Master concluded, “It would appear that the ʼ476 Patent

specification lends support to POWERbahn’s position that ‘known stationary

exercise bikes’ like Scholder are not trying to simulate a human activity like riding

a real bike.” D307, 24. In their Objections, Defendants respond to the Special

Master by arguing for the first time that “the ʼ476 patent discloses simulating any

exercise, including exercise done on exercise machines.”3 D308, 8. This new

argument mischaracterizes the ʼ476 patent. The quoted passage states that “[t]he

control arrangement of the present invention can be utilized to control exercise



3
 Defendants’ Reply in support of their summary-judgment motion did not address
any of POWERbahn’s arguments that Scholder does not anticipate claim 28.

                                          18
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 22 of 30




devices such as those discussed above, and also to control rowing machines,

weightlifting machines, swimming machines, tennis or baseball practice machines,

or any other machine or device used to simulate an exercise or other physical

activity.” D262-4, ʼ476 patent, 5:26-32. The plain language of this passage says

that the invention can be used to control exercise devices to “simulate an exercise,”

such as rowing, swimming, or the like. This is consistent with POWERbahn’s

position. This passage does not say that the invention mimics the operation of

conventional exercise devices, as Scholder sought to accomplish.

      In addition to the element of claim 28 discussed in the Special Master’s

report, POWERbahn argued Scholder does not disclose the following elements:

      Element 6: “a control system … configured to determine the virtual
      variable, at least in part, utilizing an equation of motion of the type
      that describes the acceleration of a mass under an influence of a force”
      (see D279, POWERbahn’s Opposition at 30-32).

      Element 7: “the control system is configured to utilize the first value
      of the measured variable as an input variable in the equation of motion
      such that the resistance force varies in a manner that simulates
      changes in force due to changes in momentum according to the
      equation of motion” (see D279, POWERbahn’s Opposition at 32-35).

      Defendants’ Reply did not respond to POWERbahn’s arguments regarding

the failure of Scholder to disclose these elements of claim 28. Nor did their

Objections address these claim elements. Thus, there also exists at least a material

question of fact as to whether Scholder discloses these additional claim elements.


                                         19
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 23 of 30




IV.   Defendants Contradict Even Their Own Expert in Asking the Court to
      Ignore the Plain Meaning of “Determining a Difference”

      Claim 28 recites “a control system … configured to determine a difference

between the first value of the measured variable, and a first value of a virtual

variable as a control input to control the resistance force on the user input

member.” Dkt. 262-4, ʼ476 patent at 26:42-50. Defendants are wrong in accusing

the Special Master of acting inconsistently with the Court’s claim-construction

order in finding that a fact issue exists as to whether POWERbahn’s ʼ253

publication discloses this element. The Court’s claim-construction order did not

address this element. The Special Master’s conclusion that a fact issue exists

regarding this claim element was based on the plain meaning of the phrase.

      POWERbahn’s expert opined that one of ordinary skill would understand

that “determin[ing] a difference” involves subtraction (i.e., the measured value is

subtracted from the virtual variable or vice-versa). D280-1, ¶140; D279-7, 229:13-

230:18; D279-18, 21:10-22. Moreover, Defendants’ expert likewise agreed during

his deposition that the term “difference” involves subtraction:

      Q: Exhibit 8 is a definition of the term “difference” from the Visual
      Mathematics Dictionary, and . . . it defines difference as “the answer
      after one quantity is subtracted from another or the amount by which
      one quantity is greater or lesser than another.”
      A: Correct.
      Q: Do you agree with that definition?


                                          20
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 24 of 30




      A: Sure.
D280-3, 22:7-15.

      Defendants ignore their own expert’s testimony in accusing the Special

Master of allowing POWERbahn’s expert to rewrite the claim. Their argument also

ignores both the plain meaning of the term “difference” and its corresponding use

in the ʼ476 patent. D279-7, 232:16-233:6; D280-1, ¶141. The ʼ476 patent refers to

“the difference ∆V between the measured velocity V and V(update),” which it

shows as being “V(update)–V.” Dkt. 262-4, 18:61-67. This passage shows that “the

difference” is obtained via subtraction. Thus, both the specification and the

ordinary meaning of “difference” support the Special Master’s conclusion.

      While Defendants accuse the Special Master of adopting a meaning of

“determin[ing] a difference” at odds with the intrinsic record, it is they who

advocate an interpretation devoid of any meaningful evidence. Their motivation is

plain. The ʼ865 patent does not disclose determining a difference between the

measured variable and the virtual variable. D280-1, ¶140. Defendants thus assert

that this claim element is satisfied by the ʼ865 patent’s disclosure of performing a

“greater than”/“less than” comparison of a target velocity to the actual velocity.

Dkt. 262-1, 26. Under the ʼ865 patent’s disclosure, if the target velocity is greater

than the current velocity, then the system will take steps to increase the velocity:



                                          21
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 25 of 30




      The process begins with the reception of the target velocity Vset from
      the CPU and the reception of the actual velocity V from the velocity
      sensor. . . . If the target velocity Vset is positive 1712, then a
      comparison is made 1775 between the target velocity Vset and the
      actual velocity V, and if the target velocity Vset is greater 1776 than
      the velocity V, then the velocity V must be increased [and] . . . the
      resistance applied by the brake 172 to the belt 110 is reduced 1788 to
      allow the velocity V to increase.

D262-7, ¶¶272-73 (emphasis added). Conversely, if the target velocity is less than

the current velocity, it will take steps to decrease the velocity:

      If, on comparison 1775 of the target velocity Vset with the actual
      velocity Vin the case where Vset is positive 1712, it is determined that
      the target velocity Vset is less than 1777 the actual velocity V, then the
      velocity V must be decreased [and] . . . the power to the brake 172 is
      increased 1798 so that the brake 172 applies more friction and
      velocity V of the belt 110 is reduced.

Id., ¶274 (emphasis added).
      While Defendants assert that a “greater than”/“less than” comparison counts

as “determin[ing] a difference,” their expert agreed that the term “difference”

refers to “the answer after one quantity is subtracted from another or the amount

by which one quantity is greater or lesser than another.” D280-3, 22:7-15. A

greater than/less than comparison does not provide the answer after one quantity is

subtracted from another. A greater than/less than comparison merely gives you a >

or <. The preferred embodiment of the ʼ865 patent needed nothing more because it

involved progressively incrementing or decrementing the actual velocity toward



                                           22
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 26 of 30




the target velocity. Dkt. 262-7, ¶270. In other words, the ʼ865 patent’s preferred

embodiment only needed to decide whether to increase or decrease resistance and,

for that purpose, a greater than/less than comparison was sufficient.

      In contrast, the ʼ476 patent claims something more specific. A greater

than/less than comparison does not tell you the quantity remaining after one value

is subtracted from another. But determining such a “quantity remaining” is exactly

what the ʼ476 patent recites in claim 28 and also discloses when it teaches using

“the difference ∆V between the measured velocity V and V(update)” (which it

describes as “V(update)–V”) as a control input in controlling resistance force

applied to the user input member. D262-4, 18:61-67; D280-1, ¶¶140-141.

      In their Objections, Defendants argue for the first time that the specification

uses the term “difference” more broadly and that to interpret the claim according to

its ordinary meaning would exclude disclosed embodiments. D308, 16 (quoting

D262-4, 11:35-37). This attorney argument finds no basis in Defendants’ expert

declarations. The Court should not consider this untimely argument.

      Regardless, Defendants mischaracterize the passage they cite. This passage

discloses that a “control input is generated by taking the difference between the

measured velocity 71 and the virtual velocity 70.” Dkt. 262-4, 11:30-32. Both the

ordinary meaning of “difference” and the examples given in the ʼ476 patent


                                         23
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 27 of 30




establish that “taking the difference between” two numbers involves subtracting

one from the other. Nothing in this passage suggests that “determining a

difference” between two numbers involves merely a greater than/less than

comparison. This is conclusively established later in this passage, where it states

that the result of “taking the difference between the measured velocity 71 and the

virtual velocity 70” is a “velocity difference value 89.” Id., 11:37-38. The term

“value” refers to an actual number—the result after one number is subtracted from

another. It does not refer merely to a > or <. This is further proven later in the same

passage, when it states that “the velocity difference 89 between the measured

velocity 71 and the virtual velocity 70 is multiplied by a relatively large number.”

Id., 11:51-53. That the velocity difference value is multiplied by another number

shows that the velocity difference is a specific number, not merely a > or <.

      Defendants also argue that when this passage refers to “taking the difference

between the measured velocity 71 and the virtual velocity 70,” it means they are

added together. It is not surprising that Defendants’ expert did not make this

argument. Not only does this flip the plain meaning of “taking the difference

between” on its head, it finds no support in the ʼ476 patent. Nowhere does the ʼ476

patent refer to adding the measured velocity and the virtual velocity together for

use as a control input. The whole point is to identify the difference between them


                                          24
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 28 of 30




(i.e., subtracting one from the other) and use that difference to apply the

appropriate amount of resistance. Dkt. 262-4, 18:61-67. In this very passage, it

says that “these speed differences [i.e., the difference between the measured

velocity and the virtual velocity] are preferably very small as a result of the control

system.” Id., 11:46-48 (emphasis added). If this were talking about adding the

measured velocity and the virtual velocity, it would not describe the result as very

small. Even if a rider were traveling at the modest pace of 10 miles per hour, the

addition of the measured velocity plus the virtual velocity (which the ʼ476 patent

indicates would be similar in value) would be about 20 miles per hour. Thus,

Defendants’ argument makes no sense in the context of the passage.

      Defendants’ only support for this argument is that diagram element 88 in

Fig. 1A “is a typical symbol for a summation.” D308, 16. This ignores that one of

the values is treated as a negative. This is expressly shown in Fig. 2 with respect to

the same diagram element 88. There, Fig. 2 clarifies that the measured velocity

(calculated based on the pedal rate times the gear rollout) is treated as a positive

value (indicated by the “+” sign) and that the virtual velocity is treated as a

negative (indicated by the “-” sign). Dkt 262-4, Fig. 2, 10:62. This is the same as

subtracting one from the other. This is also consistent with column 11’s reference

to “taking the difference between” the measured velocity and the virtual velocity.


                                          25
Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 29 of 30




Respectfully submitted, this 23rd day of November, 2020.

                              /s/ Cortney S. Alexander
                              Daniel A. Kent
                                dankent@kentrisley.com
                                Tel: (404) 585-4214
                                Fax: (404) 829-2412
                              Stephen R. Risley
                                steverisley@kentrisley.com
                                Tel: (404) 585-2101
                                Fax: (404) 389-9402
                              Cortney S. Alexander
                                cortneyalexander@kentrisley.com
                                Tel: (404) 855-3867
                                Fax: (770) 462-3299
                              KENT & RISLEY LLC
                              5755 N Point Pkwy Ste 57
                              Alpharetta, GA 30022

                              Attorneys for Plaintiff




                                26
       Case 1:17-cv-02965-AT Document 309 Filed 11/23/20 Page 30 of 30




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1(C)

      I hereby certify that the foregoing has been prepared using one of the font

and point selections approved by the Court in Local Rule 5.1(c). Specifically, this

document was prepared using Times New Roman (14 point).

                                       /s/ Cortney S. Alexander




                                         1
